DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification / Drawings
The disclosure is objected to because of the following informalities:
The casing tube and the bridge plug inside the fracturing tubular must be identified in the drawings and specification with a figure reference number. 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figure I lacks clarity and is indiscernible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors including instances of lack of sufficient antecedent basis.
All dependent claims are likewise rejected and additionally as indicated individually in various instances.
In claim 1:
The recitation “the wellhead” in lines 4 and 5 lacks antecedent basis.
The recitation “n” in claim 1 line 4 doesn’t constitute a worded limitation and presumably should be changed to a - -a plurality- -, - -at least one- - or the like and will be interpreted as such.
The recitations “nth” in line 5, “n” in line 5, n>2 in line 6, (n-1)th in line 16 and similar recitations throughout the claim are likewise objected to.
The recitation “the stratum” in line 7 lacks antecedent basis.
The recitation “the second fracturing section” lacks antecedent basis.
The metes and bounds of the recitation “going on in this way” in line 14 is indiscernible regarding all the previously recited limitations that may and/or may not be related in the claim. Similar recitation exist throughout the claim and are likewise objected to.
The recitation “the series of fractures”, “the minimum principal crustal stress” and “the original stratum” lack antecedent basis in claim 3. Moreover it is unclear whether the “series of fractures” as claimed include the extended fractures or the spaced horizontal fractures.
The recitation “the corresponding fracturing section” lacks antecedent basis in claim 4.

The recitation “the rest fracturing sections” lacks antecedent basis in claim 7, it is unclear specifically which section is being referred to in the recitation “the fracturing sections” and the recitation “is needed” is unclear as to whether the preceding limitations are included in the scope of the claims.
All claims specifically including claims 8-10 having the same limitations as noted above are likewise rejected.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al., U.S. 2020/0024936.
Chang et al. discloses (figures 1 and 4) a horizontal well multi-section multi-stage reciprocating fracturing method, comprising the steps of:

Chang et al. discloses fracturing the stratum ([0034]; forming the notches 30B) where the first fracturing section (between packers 20B) is located to form a hydraulic fracture of a predetermined length (a notch 30B) as a first first-stage fracture.
Chang et al. discloses fracturing the stratum (forming a notch 30B) where the second fracturing section (between other packers 20B) is located to form a hydraulic fracture of the predetermined length as a second first-stage (longitudinally spaced from the distal isolated interval) fracture.
Chang et al. discloses fracturing the stratum where the first fracturing section is located again to make the first first-stage fracture (at notch 30B) extend again for the predetermined length, and stopping fracturing, thereby forming a first second-stage fracture ([0034]; fractures 148B).
Chang et al. discloses continuing to fracture (with assemblies 18B) the formation (fig 4) in the method in a plurality of isolated (isolated by packers 20B) zones or intervals ([0022]).
Chang et al. discloses wherein the predetermined length (notch 30B) does not exceed a half of a distance (fig 4, the not appears to not extend half the distance between the parkers; moreover the recitation “a distance” is not specifically defined) between adjacent fractures.
Chang et al. discloses a series of fractures (fractures of each interval or zone) are parallel straight fractures perpendicular to a direction of the minimum principal crustal stress (fig 3D; hoop stress regime 34A; [0034]) in the original stratum (same wellbore).
Chang et al. discloses when performing multi-stage reciprocating fracturing (of a plurality of intervals or zones separated by the packers20B) for a corresponding fracturing section, the fracturing 
Chang et al. discloses first packers (20B) are provided over an outside of the fracturing tubular column (16) of the corresponding fracturing section, and a bridge plug (balls 76B and 114B used to block or plug the interior of the tubular; [0034]) is provided inside the fracturing tubular column of the corresponding fracturing section, so as to block the corresponding fracturing section.
Chang et al. discloses wherein the bridge plug (balls 76B and 114B used to block or plug the interior of the tubular; [0034]) is provided on a side of the corresponding fracturing section away from the wellhead (fig 1, at 42).
Chang et al. discloses second packers (20B) are employed to block perforations (isolating notches in the intervals or zones) opened in the rest fracturing sections, which are close (by balls 76B and 114B used to block or plug the interior of the tubular; [0034]) to the well head, of the fracturing sections when fracturing.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejections above.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose nor suggest all the claimed subject matter including the casing tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
9 March 2021
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676